Title: From Abigail Smith Adams to John Quincy Adams, 27 February 1814
From: Adams, Abigail Smith
To: Adams, John Quincy



my dear Son
Quincy Feb’ry 27th 1814

I learn that the vessel in which our ministers are to embark, will not go untill thursday.  I will write you a few more lines, in hopes they may be in Time, and that for the pleasure I know it will give you, to learn, that your Father and I have So far recoverd from our late sickness, as to ride the last week to weymouth, to visit our old Friend Dr Tufts, who in his 82d year, still enjoys So much vigor, as to mount his Horse, and ride Several miles in a Day. his mental faculties are Still active, and correct, altho the outward frame decays—
I who am in my seventyth year find my memory, like a Sieve. I feel more anxious for information and read with more solicitude to retain what I read than ever. yet the impression is like a press coppy; faint, difficult to retrace, and often escapes me. your Father retains what he reads much better, but Since his Sickness, his Eyes Suffer, with the general debility of his Body, and mine Share in the Same calamity.
I am Sometimes tempted to complain that at a period of Life, when we must retire from the active Scenes of it, we Should be deprived by loss of Sight, from the mental food, which we most need for Support, when the world is receeding from us. but as it is  the order of nature, and there is as morning and a noon, there must be an Evening, when the Lengthening Shadows admonish us of approaching Night—and reconcile us to our Destiny—
Like cold water, to a thirsty Soul would a refreshing Letter be from you, which informd me of your Health, and that of your Family. I really pine to learn Something about you. Six month has elapsed Since the date of your last Letter—I have received your No 48—but from 45 to 48 are missing, so is 44.
whether you have received any of mine written Since that period, I know not. I hope to hear more frequently from you when you arrive at Gottenburgh—
It is needless for me to write any thing upon politicks. mr Clay, mr Russel, and the news paper I inclose will give you information—
You will hear much of the NE. opposition to the war; the Restrictive System bears very hard upon them, and creates much clamour; uneasiness, and evil Speaking; fraud and I fear perjury. they people are call’d upon for heavey taxes, to an enormous amount and the means of paying them, destroy’d by Restrictions and Embargo. by these measure, a spirit of Hostility, has been excited against the National Government, and the Rulers:
I wish a different policy might be pursued. but I fear that it will not Suddenly take place.
A prospect of peace upon Solid foundation may releive us—Some persons have tumbled least a rebellion Should burst forth,—I have not feard it, beleiving that there is too much virtue, and good Sense, and patriotism Still existing in this my dear Native State to go Such lengths, altho they String angry Resolves like ropps ropes of onions— Your Dear Sons are well. I hope to go and See them in a few days— My Love to Mrs Adams and to Charles, and all others, who have any claim to it. from your affectionate / Mother

A Adams my physician Dr Hoolbrook advises me to write to you to procure some of the genuine Riga Balsam, sovereign in Rheumatic complaints with which  I am Soarly afflicted: in comes in small bottles—half a dozen of them would  be a gratefull present to your Mother.